Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-10 of Y. Wang et al., US 16/768,676 (Apr. 7, 2020) are pending.  Claim 6-10 to the non-elected inventions withdrawn from consideration pursuant to 37 CFR 1.142(b).  1-5 have been examined on the merits.  Claim 2 is objectionable.  Claims 1 and 3-5 are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (I) (claims 1-5) drawn to a thermally activated delayed fluorescence (TADF) material, comprising a target compound synthesized from an electron donator and an electron acceptor, without traverse in the Reply to Restriction Requirement filed on July 31, 2022, is acknowledged.  Claims 6-10 to the non-elected inventions of Groups (II)-(III) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is made FINAL.  

Election of Species

Pursuant to the election of species requirement, Applicant was required to elect a single disclosed species of a thermally activated delayed fluorescence (TADF) material falling within the scope of claim 1 regardless of which Group is elected.  MPEP § 1893.03(d).  Applicant has not elected a species and has therefore not complied with this requirement.  Applicant is required in any responsive document to elect a species pursuant to the provisional election of species requirement set forth in the Office action mailed on July 5, 2022.  

Claim Objections

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Chemical Structure Variable

Claims 3 and 4 are rejected pursuant to 35 U.S.C. 112, as indefinite because the meaning of variable R is unclear.  Claim 3 recites chemical structures that include variable R but does not define R within the claim.  As such the meaning of R within the context of claim 3 is unclear.  Claim 4 is rejected because it recites “a R group”.  Note that R is already recited in claim 3, therefore antecedent basis for R is already established.  MPEP § 2173.05(e).  Claim 4’s recitation of “a R group” is unclear because one of skill does not known whether this refers to a single R group or every occurrence of R within claim 3.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over A. Parham et al., US 2017/0092875 (2017) (“Parham”)

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by A. Parham et al., US 2017/0092875 (2017) (“Parham”).  Parham discloses an organic electroluminescent device comprising a compound which exhibits TADF (thermally activated delayed fluorescence).  Parham at page 1, [0009]-[0012].  Parham discloses examples of TADF compounds that meet the limitations of claim 1.  Parham at pages 2-7, [0038].  For example the following compound: donation donar 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


which meets the limitations “a thermally activated delayed fluorescence (TADF) material, comprising a target compound synthesized from an electron donator and an electron acceptor”.  Parham at page 7.  This compound meets the instant TADF limitations because it has a Dn-A molecular structure comprising three D groups (i.e., the three carbazole rings), which are electron donating by way of the nitrogen lone pair and an A group (i.e., the tri-cyanophenyl ring), which is electron accepting by way of the three electron withdrawing cyano groups.  The claim 1 product-by-process limitation of “synthesized from an electron donator and an electron acceptor” does not distinguish over the art.  That is, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.   MPEP § 2113 (citing In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985)).  As such, the above Parham compound meets each and every limitation of claims 1 and 5.  

§ 102(a)(1)/(2) Rejection over M. Mamada et al., US 2019/0348617 (2019) (“Mamada”)

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Mamada et al., US 20190348617 (2019) (“Mamada”).  Mamada teaches that typical thermal activation type delayed fluorescent materials heretofore known in the art include those having a structure of a donor site (D site ) and an acceptor site ( A site ) bonding to each other in a ground state (D-A type structure ).  Mamada discloses that the following prior art compounds are examples of thermal activation type delayed fluorescent materials having a D-A type structure.   



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above compounds meet each and every limitation of claims 1 and 5, wherein the circled groups respectively correspond to claim variable D “electron donor” and claim variable A “electron acceptor” corresponds to the remaining portion of the above structures.  See Q. Zhang et al., 8, Nature Photonics, 326-332 (2014) (page 327, col. 1, discussing PXZ-DPS and DMAC-DPS as donors in D-A type thermal activation type delayed fluorescent materials).  MPEP § 2131.01.  

As discussed above, the claim 1 product-by-process limitation of “synthesized from an electron donator and an electron acceptor” does not distinguish over the art.   MPEP § 2113 (citing In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985)).  As such, the above Parham compound meets each and every limitation of claims 1 and 5.  


§ 102(a)(1) Rejection over M. Mamada et al., 3 ACS Central Science, 769-777 (2017) (“Mamada-2”)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Mamada et al., 3 ACS Central Science, 769-777 (2017) (“Mamada-2”).  Mamada-2 discloses that currently, the most successful design strategy for TADF molecules is an intra-/intermolecular donor−acceptor (D−A) system exhibiting a charge-transfer (CT) transition, and such systems have achieved excellent OLED performance.  Mamada-2 at page 769 col. 2.  Mamada-2’s disclosed genus of D-A falls within and anticipates the claim 1 genus of Dn-A (where n denotes 1, 2, or 3).  As discussed above, the claim 1 product-by-process limitation of “synthesized from an electron donator and an electron acceptor” does not distinguish over the art.   MPEP § 2113.  


Comment on Prior Art

The Written Opinion of the International Searching Authority (PCT/CN2020/083472) (Sep. 30, 2021) (the “Written Opinion”) cites Yanji Wang CN 110372701 (published Oct. 25, 2019).  CN 110372701 is not prior art because it names the same inventor as the current application and was published less than one year before the presumptive effective filing date of the current application (i.e., April 7, 2020).  A declaration under 37 CFR 1.130(a) is not required when a public disclosure, subject to the exceptions of 35 U.S.C. 102(b)(1)(A), is by one or more joint inventor(s) or the entire inventive entity of the application under examination and does not name anyone else.  MPEP § 717.01(III).  

References Yanji Wang, CN 110128443 (published Aug. 16, 2019) and Yanji Wang, CN 110256458 (published Sep. 20, 2019) are not prior art for the same reasons.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Nonstatutory Double Patenting Rejections

The following patents and patent application publications (assigned to Wuhan China Star Optoelectronics Semiconductor Display Technology) claim compounds that fall within (anticipate) claims 1 and/or 5.   As such, claims 1 and/or 5 are subject to provisional and non-provisional (as applicable) non-statutory double patenting rejections over the applicable conflicting claims of these patent documents.  A full claim-by-claim analysis is not presented here due to the number of rejections and because claims 1 and 5 are clearly not in condition for allowance in view the cited art.  

US 11407939 B2
US 11349085 B2
US 11326096 B2
US 20210408394 A1
US 20210384447 A1
US 20210355376 A1
US 20210359208 A1
US 11177442 B1
US 20210332289 A1
US 11322694 B2
US 20210280797 A1
US 20200381632 A1
US 20200339546 A1
US 10954245 B2
US 20200251662 A1
US 11283029 B2
US 10851292 B2
US 20200224088 A1
US 20200194682 A1
US 20200181180 A1
US 11205756 B2

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Subject Matter Free of the Art of Record

Claims 2-4 are free of the art of record.  These claims require that the claimed compound comprise the following core.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The closest prior art of record is M. Mamada et al., US 2019/0348617 (2019) (“Mamada”).  Mamada discloses thermal activation type delayed fluorescent materials having a dihydrodibenzo-quinolino-phenanthroline-trione core, for example, the following compound, where each of the three methyl groups can be interpreted as electron donators.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The Mamada compounds differ from those claimed in at least nitrogen versus carbon in the cyclohexenone ring.  Neither Mamada nor Mamada in view of the art of record motivates one of ordinary skill in the art to modify Mamada’s disclosed compounds by substitution of nitrogen with carbon so as to arrive at an instantly claimed compounds, with a reasonable likelihood of success that the resulting compound would have similar or useful properties.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622